DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 November 2020 has been entered.

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 and 11-20 are pending and examined in the instant Office action.

Claim Comments - 35 USC § 112(f) - Means plus function
The following comments are necessitated by amendment:
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraphs 79-81 of the original specification have support for the structure of the modules as being part of computer memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to arguments:


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is reiterated:
Claims 1-8 and 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1-8 and 11-18 are drawn to methods, and claims 19-20 are drawn to devices.  The claim(s) recite(s) searching a database for a test reaction, identifying similar reactions and associated enzymes, selecting enzymes based on similarity scores, computationally selecting conserved residues, dividing the conserved residues into sub-structures, selecting residues with desirable binding affinity, computing a mutation impact score, and selecting an optimal residue.  While the claims involve chemical reactions, the specification makes clear that the reactions are simulated in a computer and are not experimentally performed in a laboratory.  The claims recite identifying sequence homologs, mathematically scoring residue positions, and selecting conserved residues.  The claims recite obtaining and computationally identifying sequence homologs.  The claims recite removing unnecessary sequence homologs and aligning the remaining sequence homologs.  Claim 3 recites transforming a chemical reaction into a test chemical reaction.  Claims 6-7 recite molecular 2019 Patent Subject Matter Eligibility Guidelines. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the prior art of Balaji et al. [US PGPUB 2006/0106545 A1] teaches that using computers to perform analysis or proteins and enzymes is routine and conventional.

Response to Arguments:
Applicant's arguments filed 4 November 2020 have been fully considered but they are not persuasive.
	Applicant argues that since the claims have been amended to be computer implemented in silico with computer modules, the steps necessarily have to be done in a computer.  This argument is not persuasive because requiring an algorithm to be computer implemented (and not executed in the human mind) does not preclude to algorithm from possessing judicial exceptions.

	Applicant argues that the algorithm provides improvements to the technical field by providing general assertions of enzyme optimization.  There is no nexus between actual enzyme optimization results and limitations of the claims.
	Applicant argues that conducting a calculation is an improvement to the software arts without providing support for this argument.
	Applicant argues that the knowledgebases of the claims are analogous to the fact pattern in Enfish.  This argument is not persuasive because knowledgebases are not data structures.
	Applicant argues that since the prior art cited in the rejection statement does not teach all of the limitations of the claim, under Berkheimer, the claims have elements that are not routine and conventional.  Applicant argues that the claims as a whole (under “Berkheimer” results in significantly more than the judicial exceptions.  This argument is not persuasive because the prior art is the rejection statement is only used to show how the elements in addition to the judicial exception are routine and conventional.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	The claims are free of the prior art because the prior art does not teach or suggest the algorithm of the claims, especially discarding unnecessary homologs.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	2 April 2021